- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): December 9, 2015 U.S. PREMIUM BEEF, LLC (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-115164 20-1576986 (Commission File Number) (I.R.S. Employer Identification No.) 12200 North Ambassador Drive Kansas City, Missouri 64163 (Address of principal executive offices) (Zip Code) (816) 713-8800 Registrant’s telephone, number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
